DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The Terminal Disclaimer filed 6/9/2021 was approved on 6/9/2021. The double patenting rejections are withdrawn. 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
LANDWEHR et al. (US 2016/0159066) disclose a method for making a ceramic matrix composite (Abstract)  having a machined surface (e.g., engineered surface) (Paragraphs [0012] and [0028]). The method comprises, applying a slurry to a ceramic fiber preform (Paragraphs [0011] and [0018]); machining the preform (Paragraph [0028]); applying a flexible tape to the preform (Paragraphs [0011]) after applying the slurry to the preform. The tape layer is laminated to the preform (Paragraph [0022]) and then they are together infiltrated with molten material to form the CMC component (Paragraph [0025]; Figure 3). 
THEBAULT (US 2006/0141154) discloses a method for making a CMC part (Paragraphs [0001]-[0003]) comprising; providing a mixture comprising a preceramic polymer, particles and an organic solvent (e.g., first organic compound) (Paragraphs [0043]-[0053]; Figures 1-3); applying the mixture to a part to infiltrate (Paragraph [0063]) to form a shape of the CMC part (Paragraphs [0057] and [0058]); removing the first organic compound via drying (Paragraph [0059]); and a plurality of successive layers of the mixture are applied to fill infiltrate the part (Paragraphs [0061]-[0063], [0065]) and ceramicizing (e.g., pyrolyzing) the CMC part at a first temperature (Paragraphs [0060]) after each coating is applied (Paragraphs [0070]-[0072]). 
HARRIS et al. (US 2016/0230570) discloses that machining can generally include polishing to remove at least some of the excess material to reduce a dimension of the composite article and facilitate fit of the composite article with another component (Paragraph [0052]). 
While LANDWEHR et al. discloses a general machining before or after ceramisizing, it isn’t generally disclosed that the slurry is machined after it has been dried. THEBAULT explicitly requires that the slurry layer is polished after it has been ceramicized since it is friable (Paragraph [0064]). The claims require machining the dried surface slurry (e.g., not ceramicized) and thus the combination of LANDWEHR et al., HARRIS et al. and THEBAULT does not result in the steps claimed and the order in which they are claimed. 
Moreover, Claim 1 recites a method including generally conventional steps of fiber preform slurry infiltration, followed by drying and subsequently infiltration of a molten infiltrant. These steps are generally taught by HARRIS et al.  (US 2016/0230570) and BOROM et al. (US 5,015,540).  It is known in the art to perform “green machining” as it provides for economic and material property benefits over machining of post sintered / melt infiltrated SiC surfaces. Such is generally taught by LAU et al. ( US 5,840,221), CORMAN et al. (US 2007/0092762), SHIM et al. (US 2016/0326064) and LANDWEHR et al. (US2016/0159066).  But the prior art does not explicitly teach the interposition of a protective layer deposition step onto the green body preform as claimed between such a green machining step and the molten infiltration step.  The art has instead disclosed application of additional protective layers prior to green machining and / or machining post green state or molten infiltration Such prior art explicitly teach benefits to applying the coating prior to green machining, therefore moving the step to after machining would appear to contradict the guidance of such art.   Therefore performing the recited steps in claimed order within the context of the full claim would appear patentable over the art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745